Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OBJECTIONS

2.	The specification is objected to because of the following informality: the continuation information must be updated to indicate the issue of the parent '341 application as US 10,941,436.

3.	Claims 27-48 are objected to because 'where in' is recited in independent claim 27, line 8, whereas it would appear that 'wherein' is intended.  Correction is required.

4.	Claim 28 is objected to because of the grammatically incorrect 'adapters comprises'.  Correction is required.

NON-PRIOR ART REJECTIONS

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6.	Claims 27-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,797,001 in view of Raymond (US 2012/0015821).  The pending claims differ from the patented methods in that the pending claims require step (a) of capturing DNA fragments from a library by hybridization to a probe library to produce enriched DNA fragments.  One of ordinary skill in the art considering the patented methods would have been motivated to add a probe hybridization enrichment step because the benefit of performing such a step was disclosed by Raymond (see paragraphs 0006, 0092, 0099, and 0435-0491), and that benefit would have been expected by modifying the patented methods.

7.	Claims 27-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,487,352 in view of Raymond (US 2012/0015821).  The pending claims differ from the patented methods in that the pending claims require step (a) of capturing DNA fragments from a library by hybridization to a probe library to produce enriched DNA fragments.  One of ordinary skill in the art considering the patented methods would have been motivated to add a probe hybridization enrichment step because the benefit of performing such a step was disclosed by Raymond (see paragraphs 0006, 0092, 0099, and 0435-0491), and that benefit would have been expected by modifying the patented methods. 

8.	Claims 27-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,941,436 in view of Raymond (US 2012/0015821).  The pending claims differ from the patented methods in that the pending claims require step (a) of capturing DNA fragments from a library by hybridization to a probe library to produce enriched DNA fragments.  One of ordinary skill in the art considering the patented methods would have been motivated to add a probe hybridization enrichment step because the benefit of performing such a step was disclosed by Raymond (see paragraphs 0006, 0092, 0099, and 0435-0491), and that benefit would have been expected by modifying the patented methods.

CONCLUSION

9.	For the reasons established during prosecution of the parent applications, claims 27-48 are free of the prior art, but they are rejected for another reason.  No claims are allowable.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/06/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637